Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

The pending claims 1-19 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/1/2020, 8/16/2019 has been considered by the examiner.  Please see attached PTO-1449.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent 9,367,561.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants. Claim 1 of the instant application substantially recites the limitations of claim 1 of Patent 9,367,561 as shown in comparison table below.

Instant Application
Patent 9,367,561
1. A method, comprising: 
segmenting, by one or more processors, a plurality of data files into a corresponding plurality of segments based at least in part on an access pattern associated with at least a first subset of the plurality of segments, the plurality of data files corresponding to files backed-up to a repository; 
assigning, by the one or more processors, a priority to each of at least a second subset of the plurality of segments, the priorities being used in connection with a recovery operation; and 
storing, by the one or more processors, the assigned priorities in a data structure, the assigned priorities being updated in real-time with respect to a recovery of at least part of the plurality of segments based at least in part on an input or output of an application during the recovery of the at least part of the plurality of segments.

1. A method for storing data, comprising: 
using a processor to back up a plurality of data files to a repository; 
using the processor to segment the plurality of data files into a corresponding plurality of segments based at least in part on an access pattern associated with each of at least a subset of the plurality of segments, wherein at least a portion of one of the plurality of data files is segmented into one or more segments of a first size based at least in part on an access pattern associated with a first segment that is of the first size; 
using the processor to assign a priority to each of at least a subset of the plurality of segments, wherein the priority of each segment is assigned based at least in part on the access pattern associated with that segment; 
using the processor to store the assigned priorities in a data structure, wherein a 
receiving, from an application, an indication of an event associated with an access of one of the plurality of segments during the process to recover the segments; and 
in response to receiving the indication of the event associated with the access of the one of the plurality segments associated with one of the plurality of data files, updating the priorities respectively assigned to two or more of the plurality of segments corresponding to the one of the plurality of data files.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit the additional elements of claim 1 of the Patent 9,367,561 to arrive at the claim 1 of instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5, 7, 11, 12 and 16-19 are rejected under Pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ben-Shaul et al. (U.S. Pat. No. 8,112,505) in view of Tormasov et al. (U.S. Pat. No. 7,475,282).

Referring to claim 1, Ben-Shaul et al. teaches a method, comprising: 
segmenting, by one or more processors, a plurality of data files into a corresponding plurality of segments based at least in part on an access pattern associated with at least a first subset of the plurality of segments (keep track of which files were used and their frequency of use, and create a ranked list of files based on the access patterns, see Ben-Shaul et al., Col. 21, lines 44-46), the plurality of data files corresponding to files backed-up to a repository (that while the files are removed from the disk on the endpoint device, these files still exist in the desktop image stored in the data center and can be accessed and restored to the endpoint device on-demand, see Ben-Shaul et al., Col. 21, lines 20-23); 
assigning, by the one or more processors, a priority to each of at least a second subset of the plurality of segments (the rank assigned to files in a desktop image as part of segmenting the desktop image, see Ben-Shaul et al., Col. 17, lines 42-43), the priorities being used in connection with a recovery operation (The rank assigned to each file in desktop image 112a as Ben-Shaul et al., Col. 17, lines 47-50); and 
storing, by the one or more processors, the assigned priorities in a data structure (stores a record or entry that associates the determined rank indicator with a file identifier (ID) of the particular file in one or more data structures, see Ben-Shaul et al., Col. 18, lines 60-62).
However, Ben-Shaul et al. does not explicitly teach
the assigned priorities being updated in real-time with respect to a recovery of at least part of the plurality of segments based at least in part on an input or output of an application during the recovery of the at least part of the plurality of segments.
Tormasov et al. teaches 
the assigned priorities being updated in real-time with respect to a recovery of at least part of the plurality of segments based at least in part on an input or output of an application during the recovery of the at least part of the plurality of segments (some of the sectors have higher priority than others, in the copying process. For example, certain applications' data, which are frequently used, may be copied first, see Tormasov et al., Col. 9, lines 14-17, a pre-assigned priority of blocks of the image, see Tormasov et al., Col. 12, line 6. The operating system on the server 102A determines the priority of the on-demand restoration, see Tormasov et al., Col. 4, lines 35-37. Restoration of the disk sectors is on-demand, rather than by restoring the entire disk of the server 102A from an image. In other words, the order of the sector restoration is changed, or prioritized, to enable the server 102A to start up quickly, without waiting for the entire disk image to be transferred, see Tormasov et al., Col. 4, lines 24-29).
Ben-Shaul et al., to have the assigned priorities being updated in real-time with respect to a recovery of at least part of the plurality of segments based at least in part on an input or output of an application during the recovery of the at least part of the plurality of segments, as taught by Tormasov et al. to efficiently restore information (Col. 1, lines 57-60).

As to claim 3, Ben-Shaul et al. teaches the first subset corresponds to the second subset (The rank assigned to each file in desktop image 112a as part of the segmentation process determines order 114 of the sequence in which the files in the desktop image are transferred to endpoint device 120a, see Ben-Shaul et al., Col. 17, lines 47-50).

As to claim 4, Ben-Shaul et al. teaches the recovery based on the recovery operation recovers the segments from the repository recovers the segments based at least in part on the assigned priorities (The rank assigned to each file in desktop image 112a as part of the segmentation process determines order 114 of the sequence in which the files in the desktop image are transferred to endpoint device 120a, see Ben-Shaul et al., Col. 17, lines 47-50).

As to claim 5. Ben-Shaul et al. teaches receiving, by the one or more processors, a request to recover at least a third subset of the plurality of data files; and in response to receiving the request to recover the at least the third subset of the plurality of data files, recovering the at least the third subset of the plurality of data files based at least in part on the Ben-Shaul et al., Col. 17, lines 52-59. The "streaming set". The streaming set includes the subset of files, in the collection of files included in the desktop image, that are destined to be downloaded to the endpoint device in the background, see Ben-Shaul et al., Col. 17, lines 5-8.;The rank assigned to each file in desktop image 112a as part of the segmentation process determines order 114 of the sequence in which the files in the desktop image are transferred to endpoint device 120a, see Ben-Shaul et al., Col. 17, lines 47-50).

As to claim 7, Ben-Shaul et al. teaches the priority of each of the at least the second subset of the plurality of segments is assigned based at least in part on the access pattern associated with that segment (the streaming set is constructed by the CVD server in such way that more frequently and recently used files are placed higher in the ordered list, see Ben-Shaul et al., Col. 21, lines 51-52).

As to claim 11, Ben-Shaul et al. teaches assigning a priority includes assigning a high priority to at least one of the plurality of segments based on the access pattern (the streaming set is constructed by the CVD server in such way that more frequently and recently used files are placed higher in the ordered list, see Ben-Shaul et al., Col. 21, lines 51-52).

As to claim 12, Ben-Shaul et al. teaches the priority is assigned further based at least in part on a predefined policy (keep track of which files were used and their frequency of use, and create a ranked list of files based on the access patterns, see Ben-Shaul et al., Col. 21, lines 44-46).

As to claim 16, Ben-Shaul et al. teaches the plurality of data files is segmented into the corresponding plurality of segments further based at least in part on one or more of the following: metadata associated with the object, policy, and user command (metadata information about the usage of the files in file system, see Ben-Shaul et al., Col. 12, lines 30-31).

As to claim 17, Ben-Shaul et al. as modified teaches  the input or output of the application during the recovery of the segments corresponds to an input received from a user during the recovery (The operating system on the server 102A determines the priority of the on-demand restoration, see Tormasov et al., Col. 4, lines 35-37).

Referring to claim 18, Ben-Shaul et al. teaches a system, comprising: a storage device; and at least one processor and a memory (Computing device 120a comprises one or more processors, one or more volatile memory devices, and one or more persistent storage devices, see Ben-Shaul et al., Col. 25, lines 59-61) to store instructions, the instructions are executed by the at least one processor to perform, which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.

Referring to claim 19, Ben-Shaul et al. teaches a computer program product, comprising a non-transitory computer usable medium (Computing device 120a comprises one or more processors, one or more volatile memory devices, and one or more persistent storage devices, see Ben-Shaul et al., Col. 25, lines 59-61) having machine readable code embodied to perform, which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.

Claims 2 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ben-Shaul et al. (U.S. Pat. No. 8,112,505) in view of Tormasov et al. (U.S. Pat. No. 7,475,282) as applied to claims 1, 3-5, 7, 11, 12 and 16-19 above, and in further view of Arakawa (U.S. Pat. Pub. 2011/0066803).

As to claim 2, Ben-Shaul et al. as modified does not explicitly teach at least a portion of one of the plurality of data files is segmented into one or more segments having a first size, the at least the portion being segmented based at least in part on an access pattern associated with a first segment.
However, Arakawa teaches at least a portion of one of the plurality of data files is segmented into one or more segments having a first size (divides the pool volumes 620 into a number of fixed-length areas called chunks 690, see Arakawa, Para. 56, lines 8-9), the at least the portion being segmented based at least in part on an access pattern associated with a first segment (The controller 602 may be configured to determine how frequency data is accessed Anderson, Para 226, A group of size attributes define the size characteristics of the particular object, see Arakawa, Para. 72, lines 5-7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Ben-Shaul et al. as modified, to have at least a portion of one of the plurality of data files is segmented into one or more segments having a first size, the at least the portion being segmented based at least in part on an access pattern associated with a first segment, as taught by Arakawa to improve data recovery.

As to claim 13, Ben-Shaul et al. as modified does not explicitly teach the priority is assigned further based at least in part on metadata.
However, Arakawa teaches teach the priority is assigned further based at least in part on metadata (the priority is determined according to access characteristics such as access rate, frequency, and interval, see Arakawa, Para. 95, lines 3-5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Ben-Shaul et al. as modified, to have teach the priority is assigned further based at least in part on metadata, as taught by Arakawa to improve data recovery.

Claims 6, 10 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ben-Shaul et al. (U.S. Pat. No. 8,112,505) in view of Tormasov et al. (U.S. Pat. No. Resch (U.S. Pat. Pub. 2011/0107112).

As to claim 6, Ben-Shaul et al. as modified does not explicitly teach at least one of the plurality of segments has a size corresponding to a first size.
However, Resch teaches at least one of the plurality of segments has a size corresponding to a first size (partition the data file 38 and/or data block 40 into a fixed byte size segment, see Resch, Para, 36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Ben-Shaul et al. as modified, to have at least one of the plurality of segments has a size corresponding to a first size, as taught by Resch to improve data storage integrity (Resch, Para. 40).

As to claim 10, Ben-Shaul et al. as modified does not explicitly teach segmenting the plurality of data files includes segmenting the object into equal sized segments.
However, Resch teaches segmenting the plurality of data files includes segmenting the object into equal sized segments (partition the data file 38 and/or data block 40 into a fixed byte size segment, see Resch, Para, 36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Ben-Shaul et al. as modified, to have segmenting the plurality of data files includes segmenting the object into equal sized segments, as taught by Resch to improve data storage integrity (Resch, Para. 40).

As to claim 15, Ben-Shaul et al. as modified does not explicitly teach a first portion of the plurality of data files is segmented into one or more segments of the first size, and a second portion of the plurality of data files is segmented into one or more segments of a second size based at least in part on a different criteria.
However, Resch teaches a first portion of the plurality of data files is segmented into one or more segments of the first size, and a second portion of the plurality of data files is segmented into one or more segments of a second size based at least in part on a different criteria (a variable byte size (e.g., change byte size from segment to segment, or from groups of segments to groups of segments, etc.), see Resch, Para. 36, The number of segments Y may be chosen or randomly assigned based on a selected segment size and the size of the data object, see Resch, Para. 53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Tormasov et al. as modified, to have a first portion of the plurality of data files is segmented into one or more segments of the first size, and a second portion of the plurality of data files is segmented into one or more segments of a second size based at least in part on a different criteria, as taught by Resch to improve data storage integrity (Resch, Para. 40).

Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ben-Shaul et al. (U.S. Pat. No. 8,112,505) in view of Tormasov et al. (U.S. Pat. No. 7,475,282) as Seki et al. (U.S. Pat. Pub. 2002/0116364).

As to claim 8, Ben-Shaul et al. as modified does not explicitly teach  
receiving, from the application, an indication of an event associated with an access of one of the plurality of segments during the process to recover the segments; and in response to receiving the indication of the event associated with the access of the one of the plurality of segments associated with one of the plurality of data files, updating the priorities respectively assigned to two or more of the plurality of segments corresponding to the one of the plurality of data files.
However, Seki et al. taches receiving, from the application, an indication of an event associated with an access of one of the plurality of segments during the process to recover the segments; and  20 in response to receiving the indication of the event associated with the access of the one of the plurality of segments associated with one of the plurality of data files, updating the priorities respectively assigned to two or more of the plurality of segments corresponding to the one of the plurality of data files (the priority of a process for the object judged to be high in access frequency is increased, see Seki et al., Para. 64and FIG. 22 and 23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Ben-Shaul et al. as modified, to have receiving, from the application, an indication of an event associated with an access of one of the plurality of segments during the process to recover the segments; and  20 in response to receiving the indication of the event associated with the access of the one of the plurality of segments Seki et al., to improve the efficiency of the overall system.

As to claim 9, Ben-Shaul et al. as modified teaches the indication of the event associated with the access of the one of the plurality of segments is associated with or corresponds to a request to access the one of the plurality of segments (The dedicated driver forms a virtual hard drive using an image of the restored disk and ensures addressing of applications to the virtual drive, which corresponds to the original (source) disk drive. Restoration of the disk sectors is on demand, rather than by restoring the entire disk of the server 102A from an image. In other words, the order of the sector restoration is changed, or prioritized, to enable the server 102A to start up quickly, without waiting for the entire disk image to be transferred, see Tormasov et al., Col. 4, lines 21-29).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ben-Shaul et al. (U.S. Pat. No. 8,112,505) in view of Tormasov et al. (U.S. Pat. No. 7,475,282) as applied to claims 1, 3-5, 7, 11, 12 and 16-19 above, and in further view of Anderson (U.S. Pat. Pub. 2002/0059539).

As to claim 14, Ben-Shaul et al. as modified does not explicitly teach pinning at least one of the plurality of segments, wherein pinning the segments includes restricting a pinned sub-object to Remote I/O during a recovery operation.
Anderson teaches pinning at least one of the plurality of segments, wherein pinning the segments includes restricting a pinned sub-object to Remote I/O during a recovery operation (a collection of disc drives stored, in locations which are geographically remote from one another, such as in different rooms, different buildings, or locations separated by a great distance, see Anderson, Para 216).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Ben-Shaul et al. as modified, to have pinning at least one of the plurality of segments, wherein pinning the segments includes restricting a pinned sub-object to Remote I/O during a recovery operation, as taught by Anderson, to improve data storage integrity (Anderson, Para. 57, line 13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAU SHYA MENG/             Primary Examiner, Art Unit 2168